Exhibit PROFORMA UNAUDITED CONDENSED COMBINEDSTATEMENTSOF INCOME Combined Historical Pro forma ($000 USD) QUALYTEXTIL Fiscal Year ended January 31, 2008 AS REPORTED US GAAP /USD Adjustment Adjustment Income Statement Data: 1/31/08 12/31/07 (1) (2) 1/31/08 Net sales $ 95,740 $ 8,518 $ - $ - $ 104,258 Cost of goods sold 73,383 4,324 - - 77,707 Gross profit 22,357 4,194 - - 26,551 Operating expenses 17,374 2,847 - - 20,221 Operating profit 4,983 1,347 - - 6,330 Other income 145 14 - - 159 Interest expense (330 ) (680 ) (789 ) 680 (1,119 ) Interest income 67 2 - - 69 Income before income taxes 4,865 683 (789 ) 680 5,439 Income tax expense 1,574 104 (284 ) 104 1,498 Net Income $ 3,291 $ 579 $ (505 ) $ 576 $ 3,942 Net income per share $ 0.60 $ 0.71 # shares used for basic EPS 5,522,751 5,522,751 ACCRETIVE TO EPS: $ 0.11 Exhibit NOTES TO: PROFORMA UNAUDITED CONDENSED COMBINED STATEMENTS OF INCOME Fiscal year ended January 31, 2008 Adjustment Needed (1) Adjustment to reflect interest- Expense that would have been incurred on loan to finance purchase of Qualytextil $ 13,344 Interest rate assumed on proforma loan.Used Lakeland’s actual weighted average interest rate for the period + 40 BPS which is the pricing adjustment created by the higher leverage resulting from the purchase price borrowing 5.91 % Additional interest expense on purchase loan pro forma $ 789 Tax rate - The Company considers the rate of 36% to be appropriate as it represents the applicable tax effect on interest expense incurred on the loan assumed in USD. The Company did not use the effective tax rate which is 32.3%, since the rate is affected by various factors not relevant to the current transaction including income from various foreign subsidiaries, deductions etc. 36 % Tax benefit on additional interest expense $ 284 (2) Adjustment to add back interest expense on Qualytextil books as the debt has been repaid as a result of this transaction
